DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminary communications filed on 12/31/2020.
Claims 1-18 are pending. Claims 1 and 9 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119 (a)-(d) have been filed. 

Internet Communication Policy Update
If Internet communication (e.g. email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Xu et al (US 10,110,300 B2), discloses a system and a method for monitoring, at an inroute group manager (IGM) over time, bandwidth usage and backlog within each terminal group (TG) of a plurality of TGs communicating over inroutes of a plurality of inroute groups (IGs) managed by the IGM…aggregating information regarding the monitored bandwidth usage and backlog across the plurality of IGs; determining the amount of bandwidth being used at each of the plurality of IGs for each of the plurality of TGs under each of the plurality of IGs; reporting the determined amount of bandwidth being used and available capacity of the IGM to a bandwidth manager; and for each 
Regarding claim 1, however, Xu does not teach the presently claimed invention as a whole.  Therefore Kurian does not alone or in combination disclose the claim limitation:  obtaining an overload node(s), wherein each of the overload node(s) is a node whose total used bandwidth amount is greater than a preset first bandwidth threshold corresponding to the overload node;
for each of the overload node(s), determining whether an overload bandwidth of the overload node is greater than a total current available bandwidth amount of all of target nodes for the overload node, wherein the overload bandwidth of the overload node is a difference between the total used bandwidth amount of the overload node and the preset first bandwidth threshold corresponding to the overload node; the target nodes for the overload node are nodes whose total used bandwidth amount is less than the preset first bandwidth threshold corresponding to the overload node in all scheduling units including the overload node;
when the overload bandwidth of the overload node is less than or equal to the total current available bandwidth amount of all of the target nodes for the overload node, determining a to-be-adjusted bandwidth amount of the overload node based on the overload bandwidth of the overload node;
for each to-be-adjusted node, decreasing a total carrying bandwidth amount of the to-be-adjusted node by the to-be-adjusted bandwidth amount corresponding to the to-be-adjusted node, and increasing a total target carrying bandwidth amount of the to-be-adjusted node by the to-be-adjusted bandwidth amount corresponding to the to-be-adjusted node, wherein the to-be-adjusted node is an overload node whose overload bandwidth is less than or equal to the total available bandwidth amount of all of target nodes for the to-be-adjusted node; the total target carrying bandwidth amount of the to-be-adjusted node is a sum of current carrying bandwidth(s) of all of the target nodes for the to-be-adjusted node; an increase carrying bandwidth amount of one target node in one scheduling unit is less than or equal to an available bandwidth of the target node in the scheduling unit, and is less than or equal to the to-be-adjusted bandwidth amount of the to-be-adjusted node.
Similarly, another close reference Gray et al (US 2019/0179673 A1) does not remedy the above addressed deficiencies.  Gray discloses (see fig. 4 & par [0020]): However, if the node 200 determines that the resource utilization of the node 200 exceeds the predetermined threshold, then the node 200 retroactively refuses the work item, where the retroactive refusal causes the work item to be reassigned from the node 200 to another node 200 within the cluster 210 of nodes 200. Therefore Gray does not alone or in combination disclose the claim limitation discussed above.
Similarly, another reference: Choi et al (US 2014/0099954, for example, fig. 3, 4 & par [0042]; also fig. 13 & par [0099-0102]), also does not remedy the above addressed deficiencies.
These discussed limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 9, the patent scope of the independent limitations requires the limitations of claim 1.  Therefore the claims are also allowable based on the explanation set forth above.  In addition, the executable modules recited in the claim does not invoke 112(f) because the executable modules are not generic place holders since these modules are stored in a memory. 
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474